
	
		II
		110th CONGRESS
		2d Session
		S. 3016
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2008
			Mr. Kerry (for himself,
			 Ms. Murkowski, Mr. Whitehouse, Mr.
			 Coleman, and Mr. Lieberman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To direct the Attorney General to provide grants for
		  Internet crime prevention education programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Internet Crime Prevention Act of
			 2008.
		2.Grants for
			 Internet Crime Prevention Programs
			(a)Grants for
			 i-SAFE
				(1)In
			 generalSubject to the availability of the funds authorized to be
			 appropriated under paragraph (2), the Attorney General shall provide grants to
			 i-SAFE Inc. to carry out Internet crime prevention education programs.
				(2)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $5,000,000 for grants under paragraph (1) for each of the fiscal years 2008
			 through 2012.
				(b)Competitive
			 grant program
				(1)In
			 generalSubject to the availability of the funds authorized to be
			 appropriated under paragraph (2), the Attorney General shall establish and
			 administer a competitive grant program for organizations to carry out Internet
			 crime prevention education programs.
				(2)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $5,000,000 for grants under paragraph (1) for each of the fiscal years 2008
			 through 2012.
				(c)DefinitionsIn
			 this section, the following definitions shall apply:
				(1)CyberbullyingThe
			 term cyberbully­ing includes verbal, visual, or written
			 psychological bullying or harassment by an individual or group, using an
			 electronic device or devices including e-mail, instant messaging, text
			 messages, blogs, telephones, pagers, and websites, to support deliberate,
			 repeated, and hostile behavior that is intended to harm others.
				(2)Internet crime
			 prevention education programThe term Internet crime
			 prevention education program means a program that serves to educate
			 parents, children, educators, and communities about how to recognize and
			 prevent potentially criminal activity on the Internet.
				(3)Potentially
			 criminal activityThe term potentially criminally
			 activity includes access through the Internet and other electronic
			 devices to potentially illegal activity including sexual or racial harassment,
			 cyberbullying, sexual exploitation, exposure to pornography, and privacy
			 violations.
				
